Citation Nr: 1528315	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

As a member of the Alabama Army National Guard (ALARNG), the Veteran served on active duty from June 1981 to September 1981; and from September 1990 to May 1991.  She also had periods of active and inactive duty for training.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied entitlement to a TDIU.

The Veteran appeared at a Board hearing via video conference in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

At her hearing the Veteran raised the issue of entitlement to an increased rating for major depression.  That issue is referred to the RO for initial adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran meets the percentage requirements for TDIU and has service connected disabilities that preclude gainful employment for which she would otherwise be qualified.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A TDIU is awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014).

The Veteran's service-connected disabilities consist of major depressive disorder, which is currently rated as 70-percent disabling, fibromyalgia, currently rated 40 percent disabling and a right wrist disability rated 10 percent disabling.  Her combined rating is 80 percent.  She meets the percentage requirements for TDIU.

The Veteran's employment experience has been as a corrections officer.  She quit this work in 2003 after 10 years.  Records from the Social Security Administration (SSA) confirm this history, including the Veteran's report that she stopped work in 2003 to care for her husband, but became too disabled to work in 2009 due to fibromyalgia.  She testified that she was one semester short of completing a bachelor's degree.  

At a VA general medical examination in May 2011, the examiner found that the Veteran had a moderate disability from fibromyalgia and a minimal disability from her right wrist disability.  The Veteran was found capable of sedentary employment but not strenuous or stressful employment.  The examiner did not consider the combined effects of the disabilities or explicitly consider the effects of major depression; but did note that fibromyalgia was manifested by depressive symptoms.

At the Veteran's most recent VA examination in May 2011, she was given a global assessment of function sore of 60, indicative of moderate impairment.  In the examination report and in a November 2011 addendum, the examiner opined that the service connected psychiatric disability would affect, but not preclude, gainful employment including the ability to recall and follow instructions.  The examiner found n that the Veteran could focus on a task for at least two hours.  

In August 2014 a VA examiner reported that fibromyalgia would prevent the Veteran from performing moderate sustained activity; and a May 2011 examiner indicated that the disability would preclude more than sedentary employment.

At her hearing, the Veteran reported difficulty staying awake during the daytime due to the effects of medication she took for service connected disabilities.  Consistent with examination findings, she reported difficulty dealing with others and having social isolation.  She also reported panic and anxiety attacks.

Although the Veteran has been found capable of sedentary employment that did not involve excessive stress; she has had no employment experience in jobs that would meet these requirements.  None of the opinions have considered the impacts of the severe depressive disorder with the moderate fibromyalgia.  Having had the opportunity to observe the Veteran at her hearing, listen to her testimony and review the record, the Board finds that the evidence supports the grant of TDIU.


ORDER

Entitlement to a TDIU is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


